Citation Nr: 0524755	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  98-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1952 to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The case returns to the Board following remands to the RO in 
August 2000, November 2003, and May 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2004) (as amended by 64 Fed. Reg. 
32,807-32808 (1999)) (effective March 7, 1997) (implementing 
the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  
See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  

In this case, the central issue for resolution is 
verification of the veteran's in-service stressor.  The 
veteran had service in Korea during the Korean War.  The only 
stressor the veteran has sufficiently described is being at 
Pyongtaek in July 1953 when it was bombed and being afraid 
for his life.  It is important for the veteran to understand 
that this is the sole stressor the VA is investigating at 
this time. 

The RO attempted to verify the veteran's stressor information 
through the Marine Corps Historical Center (MCHC).  In April 
2003, the MCHC provided the RO with a compact disc (CD) that 
contained digitized records from the U.S. Marine Corps.  
However, responses received in attempts to access information 
for July 1953 referred to a CD not provided by the MCHC.  
This mistake must be corrected.  

In addition, in June 2005, after the RO issued its last 
supplemental statement of the case, the Veterans Benefits 
Administration (VBA) issued VBA Fast Letter 05-08, in which 
it explained new procedures implemented to verify stressors 
through the MCHC.  These procedures have not been followed in 
this case.  

The Board acknowledges that a remand will result in yet 
additional delay in adjudicating the veteran's appeal.  
However, the Board is convinced that a remand is the only 
means by which the veteran's stressor may be verified, and, 
therefore, is the only way VA can further assist the veteran 
in substantiating his claim.  38 U.S.C.A. § 5103A (West 
2002).   

In addition, the Board observes that the medical evidence of 
record reflects conflicting opinions as to whether the 
veteran is in fact appropriately diagnosed as having PTSD.  
Specifically, the report of the August 2001 VA examination 
and the May 2002 addendum indicate that the clinical data did 
not support a diagnosis of PTSD.  However, current VA 
outpatient treatment records show a diagnosis of PTSD and 
ongoing participation in PTSD outpatient treatment.  The 
Board finds that an additional medical opinion is required on 
this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Marine 
Corps Historical Center pursuant to the 
instructions set forth in VBA Fast Letter 
05-08 (June 7, 2005) and request 
assistance in verifying the veteran's 
alleged in-service stressor: being at 
Pyongtaek, Korea in July 1953 when the 
airbase there was bombed.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA psychiatric 
examination to determine the appropriate 
diagnosis or diagnoses for any current 
psychiatric disorder present.  The RO 
should advise the veteran that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished.    

The examiner should conduct a complete 
examination and review of the claims 
folder.  Based on this information, the 
examiner is asked to provide the correct 
diagnosis for any psychiatric disorder or 
disorders present.  If one of the current 
diagnoses includes PTSD, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
PTSD is related to the veteran's period 
of service from April 1952 to November 
1954.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should fully explain 
his opinion.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, the report 
should so state.  

3.  After ensuring proper completion of 
the necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


